DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morey Wildes on 16 March 2022.

The application has been amended as follows: 

IN THE CLAIMS amended by the Notice of Allowance dated 16 February 2022

1. (Currently Amended) A method for regenerating a particulate filter in an exhaust gas channel of a spark-ignited internal combustion engine according to the Otto principle, said method comprising the following steps: 
determining a loading state of the particulate filter by means of a loading model or by means of a sensor system, 

determining a loading state and/or a temperature separately for each zone of the particulate filter, and 
when it is detected that there is a need for regenerating at least one zone of the at least two zones of the particulate filter, raising the temperature to such an extent that the temperature in all of the at least two zones of the particulate filter is above a regeneration temperature needed for oxidizing the soot that has been retained in the particulate filter, and 
wherein measures to protect components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein, in an event of critical loading of the particulate filter, a combustion air ratio is shifted in a direction of sub-stoichiometric or  overrun phases of the internal combustion engine are avoided or interrupted in order to avoid a simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746